  Case 18-13326       Doc 65     Filed 04/12/19 Entered 04/12/19 16:16:32            Desc Main
                                   Document     Page 1 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In Re:
                                                       Case No. 1:18-bk-13326

                                                       Chapter 13
     JOHN J. FECAROTTA
                                                       Honorable Janet S. Baer
                                  Debtor(s)

               NOTICE OF WITHDRAWAL OF DOCKET NUMBER 44 AND 63

          The Debtor JOHN J. FECAROTTA (“Debtor”), through counsel, Joseph S. Davidson of

the SULAIMAN LAW GROUP, LTD., hereby notifying all parties of interest that:

          1.    On December 19, 2018, Debtor filed a Motion for Sanctions/Damages for Violation

of the Automatic Stay (the “Motion”) against CITIBANK, N.A (“Citi”). Dkt. #44.

          2.    On March 15, 2019, the parties appeared on the Motion. The Court set a schedule

for Debtor to submit a fee application and a corresponding briefing schedule on the fee application,

and set a hearing date of May 3, 2019. Dkt. #60.

          3.    On March 29, 2019, Counsel for Debtor submitted a Fee Application. Dkt. #63.

          4.    As result of settlement, Counsel for Debtor hereby withdraws the Motion and Fee

Application, with prejudice.

DATED: April 12, 2019                                Respectfully submitted,

                                                     JOHN J FECAROTTA

                                                     By: /s/ Joseph S. Davidson

                                                     Joseph S. Davidson
                                                     Mohammed O. Badwan
                                                     SULAIMAN LAW GROUP, LTD.
                                                     2500 South Highland Avenue
                                                     Suite 200
Case 18-13326   Doc 65   Filed 04/12/19 Entered 04/12/19 16:16:32    Desc Main
                           Document     Page 2 of 2


                                         Lombard, Illinois 60148
                                         +1 630-575-8181
                                         jdavidson@sulaimanlaw.com
                                         mbadwan@sulaimanlaw.com
